Citation Nr: 0304985	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  94-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of the shell fragment wound to the lower 
margin of the left scapula.

2.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of the shell fragment wound to 
the left calf.

3.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss, prior to October 
20, 1999.

4.  Entitlement to an increased rating for the service-
connected bilateral hearing loss, evaluated as 10 percent 
disabling as of October 20, 1999.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
RO. 

In November 1993, a hearing was held before the undersigned 
Member of the Board.  In July 1994, the Board remanded the 
case to the RO for additional development.  

In a March 1995 rating decision, the RO granted service 
connection and assigned a noncompensable evaluation for a 
bilateral hearing loss.  

In a May 1996 decision, the Board denied the veteran's 
appeal.  The veteran filed a Motion for Reconsideration which 
was denied by direction of the Chairman of the Board in 
October 1996.  The veteran then appealed to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
("Court").  

In a December 1997 Order, the Court granted a joint motion, 
vacating the Board's decision and remanding for additional 
proceedings.  

In September 1998, the Board remanded the case to the RO for 
additional development, as required by the Court remand.  

In a September 2000 decision, the Board assigned a 10 percent 
rating for the service-connected shell fragment wound to the 
left scapula for the entire appeal period, and denied 
increased ratings for the veteran's shell fragment wounds of 
the left calf and bilateral hearing loss.  (The Board also 
granted service connection for disability manifested by 
headaches, which was also on appeal at that time.)  

The veteran then appealed to the Court.  In a May 2001 Order, 
the Court granted a Joint Motion, vacating the Board's 
decision and remanding for additional proceedings.  

In July 2002, the Board remanded the case to the RO for 
additional development.  Pursuant to the remand, the RO 
issued a Statement of the Case in November 2002, in regard to 
claims for an increased rating for residuals of a right 
forearm shrapnel wound and post-traumatic stress disorder.  
The veteran did not perfect his appeal as to those issues, 
and they are not for appellate consideration.  

Also pursuant to the remand, the RO reinstated service 
connection for the veteran's muscle injury under 38 C.F.R. 
§ 4.73, Diagnostic Code 5301, because the noncompensable 
rating under that code for the left scapula disability was 
"protected" under 38 C.F.R. § 3.957.  Following this and 
other development, the case is now ready for appellate 
review.  

It is also noted that the issue of entitlement to VA 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for trazodone-induced priapism with symptoms 
of erectile dysfunction was addressed in a separate Board 
remand of September 2000.  A review of the record at this 
time shows that not all requested development has been 
accomplished by the RO.  Therefore, the attention of the RO 
is invited to this matter.  


FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wound to 
the lower margin of the left scapula is manifested by 
tenderness to deep palpation around the residual one 
centimeter scar; a disability picture reflective of moderate 
damage to Muscle Group I involving his minor arm is not 
demonstrated.  

2.  The veteran's service-connected shell fragment wound to 
the left calf, to include a two centimeter linear scar, is 
asymptomatic; a disability picture reflective of moderate 
damage to Muscle Group XI is not demonstrated.  

3.  The veteran's service-connected bilateral hearing loss, 
prior to November 17, 1999, was manifested by auditory acuity 
level I in the right ear and auditory acuity level II in the 
left ear.  

4.  The veteran's service-connected bilateral hearing loss, 
as of November 17, 1999, is manifested by auditory acuity 
level V in the right ear and auditory acuity level IV in the 
left ear.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected residuals of a shell 
fragment wound to the lower margin of the left scapula, based 
on muscle damage, have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73 including Diagnostic 
Code 5301 (2002).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a shell fragment wound 
to the lower margin of the left scapula, based on scarring, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 
including Diagnostic Code 7804 (2002).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected residuals of a shell fragment wound 
to the left calf have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.73 including Diagnostic Code 
5311 (2002).  

4.  The criteria for the assignment of an initial compensable 
rating for the veteran's service-connected bilateral hearing 
loss, for the period prior to October 20, 1999, have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.85 including 
Diagnostic Code 6100 (1999 and 2002).  

5.  The criteria for the assignment of a rating in excess of 
10 percent for the veteran's service-connected bilateral 
hearing loss, for the period beginning on October 20, 1999, 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86 including Diagnostic Code 6100 (1999 and 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
numerous Rating Decisions, Statements of the Case, 
Supplemental Statements of the Case, and in a letter sent to 
the veteran in August 2002, the RO has notified him of the 
evidence needed to substantiate his claims.  Further, in the 
August 2002 letter, the RO informed the veteran of what 
information or evidence was needed from him and what the RO 
would do to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained VA 
examinations, to include those in December 1992, September 
1994, September 1998, October 1999, and November 1999, 
regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing 
before the undersigned Member of the Board in November 1993.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

II.  Shell Fragment Wounds

A.  Factual Background

The veteran served on active duty from September 1967 to 
April 1969.  The service medical records disclose few 
details, other than that the veteran did receive shrapnel 
wounds to the back and left leg.

At a July 1970 VA examination, it was reported that the 
veteran had had part of the shrapnel surgically removal at an 
evacuation hospital.  At the examination, the veteran had no 
complaints of pain.  Upon physical examination, he was found 
to have a barely visible scar on the calf of the left leg, 
which was attributed to a shrapnel wound and was considered 
asymptomatic.  The joints had normal mobility and there was 
no paresthesia.  Deep tendon reflexes were normal.  The back 
appeared to be normal, except for a very small scar observed 
on the lower margin of the left scapula; it was asymptomatic.  
The veteran informed the examiner that some pieces of 
shrapnel were removed in the "intrascapulary;" however, the 
examiner was unable to find any scars in this area.  There 
was normal mobility of the back.  X-ray studies of the back 
revealed mild scoliosis of the thoracic spine, which the 
examiner did not relate to the shrapnel wounds.  

In an August 1970 decision, the RO granted service connection 
and noncompensable ratings for residuals of a shrapnel wound 
to the lower margin of the left scapula and for residuals of 
a wound to the left calf, based on the VA examination 
findings.  The veteran did not appeal this decision.  In 
November 1992, he filed a claim for compensable ratings for 
each of his shell fragment wound disabilities.

At a December 1992 VA examination, a scar was located at the 
L1 level of the spine but placed far from the midline.  It 
was found to be very superficial, and it was noted that the 
veteran stated that it ached occasionally.  He also stated 
that he had pain in the low back.  A range of motion study of 
this area revealed almost normal mobility of the lower spine.  
X-ray studies showed mild degenerative changes from the L5 to 
S1 levels.  The examiner noted that he could not find a scar 
near the lower margin of either the right or left scapula.  
There were no complaints concerning the left calf, and no 
scar could be found on this extremity.  Examination of the 
legs was otherwise normal.  The examiner diagnosed a scar of 
the left lumbar area and concluded that, because it was very 
superficial and located far from the midline, it was not 
connected to the pain of the lumbar area of which the veteran 
complained.  The examiner also noted that he found no calf 
problems.  

At a November 1993 Board hearing, the veteran testified that 
he experienced pain on movement of his shoulder and his left 
calf in connection with his shrapnel wounds in those areas.  
It was his feeling that there was tissue loss related to the 
shoulder wound.  

At a September 1994 VA examination, the veteran's history of 
shrapnel injuries to the left scapular area and to the left 
calf were noted.  The veteran denied experiencing any 
symptomatology related to those wounds.  The examiner found a 
small scar under the left scapula, which was described as 
mobile and very minimal in appearance.  There was no evidence 
of tenderness or gross disfigurement as a result of this 
scar.  The examiner also found a scar on the left flank, 
which was non-fixed and well-healed without disfigurement.  
The examiner could not locate any scar on the left calf.  
Based on these findings, the examiner diagnosed a history of 
shrapnel injuries to the back, left calf, and right forearm.  
The examiner added that there was no current evidence of 
significant disfigurement or functional loss due to residual 
scarring or the presence of shrapnel due to these injuries.  

At an October 1999 VA examination, it was noted that the 
veteran had had a shell fragment wound to his left calf while 
in Vietnam.  The veteran stated that such wound did not 
bother him in any way.  It was also noted that he had a 
history of a shell fragment wound to the left mid back area 
near the inferior tip of the scapula.  The veteran complained 
that the area bothered him when he wore a backpack, noting 
that there was some pain and tenderness in the area.  It was 
also noted that he was able to do his regular activities in 
terms of lifting and range of motion.  

The examination revealed normal ranges of motion of the left 
shoulder and thoracic spine with no limitation or tenderness.  
There was also normal range of motion of the left knee, hip 
and ankle.  Examination of the skin revealed a two centimeter 
linear scar on the posterior aspect of the medial left calf, 
which was well healed and had no muscle tissue loss or 
deformity.  There was no tenderness or erythema in the area.  
The tip of the left scapula had tenderness to deep palpation.  
There was a one centimeter scar that was vaguely discernible 
and without deformity, muscle tissue loss, or erythema.  The 
examiner diagnosed a shell fragment wound of the left calf 
with residual scar.  There was no functional impairment due 
to pain, weakness, incoordination, or fatigability.  The 
examiner also diagnosed a shell fragment wound of the left 
scapula with residual scar.  Functional loss due to pain was 
described as mild.  

The medical evidence includes quite voluminous outpatient 
treatment records, dated up to October 1992.  Although the 
veteran was treated occasionally for low back pain, there was 
no treatment for residuals of the shell fragment wounds at 
issue.  

B.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The regulatory provisions containing the 
criteria for rating muscle injuries were changed, effective 
on July 3, 1997.  The criteria, however, were not 
significantly changed by the amendments to the regulations.  

The provisions of 38 C.F.R. § 4.56 offer guidance for 
evaluating muscle injuries caused by various missiles and 
other projectiles.  The Board observes that that 38 C.F.R. § 
4.56(d) recodified the provisions of 38 C.F.R. § 4.56(a)-(d) 
in effect prior to July 3, 1997 without substantive change.  
The regulation directs, in pertinent part, that:

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles-  (i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles-(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in- service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles-  (i) Type of injury.  Through 
and through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles-  (i) 
Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X- ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

1. Left Scapula

The service-connected residuals of the veteran's residuals of 
a shell fragment wound to the lower margin of the left 
scapula is currently rated no percent under 38 C.F.R. § 4.73, 
Diagnostic Code 5301 for muscle impairment, and 10 percent 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scarring.  
The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
regarding limitation of motion of the shoulder, are also 
potentially applicable and thus for consideration.  

The criteria under 38 C.F.R. § 4.73, Code 5301, provide 
evaluations for disability of Muscle Group I, the extrinsic 
muscles of the shoulder girdle:  (1) Trapezius; (2) levator 
scapulae; and (3) serratus magnus.  The functions of these 
muscles are upward rotation of the scapula and elevation of 
the arm above the shoulder level.  Regarding the nondominant 
side, as in this case, this code provides a no percent rating 
for slight muscle injury, a 10 percent rating for moderate 
muscle injury, a 20 percent rating for moderately severe 
muscle injury, and a 30 percent rating for severe muscle 
injury.  

The criteria under 38 C.F.R. § 4.71a, Code 5201, provide for 
a 20 percent disability rating for limitation of motion of 
the minor arm when motion is possible only to the shoulder 
level, or when motion is limited to a point midway between 
the side and shoulder level.  A 30 percent evaluation is 
warranted for motion limited to 25 degrees from the side.  

The criteria under 38 C.F.R. § 4.118, Code 7804, provide for 
a 10 percent rating for superficial scars which are tender 
and painful on objective demonstration.  A 10 percent 
evaluation is also warranted for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Other scars may be evaluated on the 
basis of limitation of function of the part involved.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  It is noted that the 
regulatory provisions containing the criteria for rating skin 
were changed, effective on August 30, 2002.  See 67 Fed.Reg. 
49590 (2002).  However, given the scar, its measurement, and 
its currently assigned 10 percent rating in this case, the 
criteria for evaluating the veteran's service-connected 
disability is not significantly changed by the amendments to 
the regulations.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board has reviewed the probative evidence of record, 
including the veteran's statements and testimony on appeal.  
The service medical records establish that he sustained a 
shell fragment wound to Muscle Group I.  In this case, the 
veteran has asserted that he has pain with motion of the left 
shoulder and that he thought that there may be tissue loss.  

A careful review of the service medical records shows that 
the veteran's shell fragment wound produced far less injury 
than a through and through or deep penetrating wound.  
Although the degree of in-service medical treatment is not 
clearly shown, the medical examinations do not show any loss 
of deep fascia or muscle substance, any impairment of muscle 
tonus, loss of power, or lowered threshold of fatigue.  

The medical evidence does not demonstrate a disability 
picture reflective of moderate impairment involving the 
veteran's left (minor) Muscle Group I, as would be required 
for a 10 percent rating under Code 5301.  Accordingly, the 
Board concludes that a higher rating is not warranted for the 
veteran's left scapula shell fragment wound residuals on the 
basis of muscle damage.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56, 
4.73, and Code 5301.  

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the Board again notes that there 
is practically no medical evidence that he has motion that is 
actually or functionally limited at all.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  Indeed, the veteran acknowledged, on 
the most recent VA examination, that he was able to do his 
regular activities in terms of lifting and range of motion.  
Further, the examiner on the October 1999 VA examination 
noted in the diagnosis that any functional loss due to pain 
was mild.  Such characterization of the veteran's disability 
is not reflective of the criteria for an increased rating (20 
percent) under Code 5201.  

In regard to scarring, the Board finds that, as the area of 
the veteran's scar was tender on deep palpation, a 10 percent 
rating is appropriate.  There is no medical evidence to 
demonstrate any other manifestations of this scar, which was 
described as mobile and very minimal on a September 1994 VA 
examination and as one centimeter and vaguely discernible on 
the October 1999 VA examination.  
 
In sum, the Board finds that the preponderance of the 
evidence is against the claims for a compensable rating under 
Code 5301 and for a rating higher than 10 percent under Code 
7804, for the veteran's service-connected residuals of the 
shell fragment wound to the lower margin of the left scapula.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

2.  Left Calf

The service-connected residuals of the veteran's residuals of 
a shell fragment wound to the left calf is currently rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5311, for muscle 
impairment.  The provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7804, for scarring, are also potentially applicable and 
thus for consideration.  

The criteria under 38 C.F.R. § 4.73, Code 5311, provide 
evaluations for disability of Muscle Group XI, the posterior 
and later crural muscles and muscles of the calf:  (1) 
Triceps surae (gastrocnemius and soleus); (2) tibialis 
posterior; (3) peroneus longus; (4) peroneus brevis; (5) 
flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  The functions of these muscles 
are propulsion and plantar flexion of the foot (1); 
stabilization of the arch (2, 3); flexion of the toes (4, 5); 
and flexion of the knee (6).  This code provides a no percent 
rating for slight muscle injury, a 10 percent rating for 
moderate muscle injury, a 20 percent rating for moderately 
severe muscle injury, and a 30 percent rating for severe 
muscle injury.  

The Board has reviewed the probative evidence of record.  The 
service medical records establish that he sustained a shell 
fragment wound to Muscle Group XI.  A careful review of the 
service medical records shows that the veteran's shell 
fragment wound of the left calf produced far less injury than 
a through and through or deep penetrating wound.  As with the 
left scapula wound, noted hereinabove, the degree of in-
service medical treatment is not clearly shown.  
Nevertheless, the medical examinations do not show any loss 
of deep fascia or muscle substance, impairment of muscle 
tonus, loss of power, or lowered threshold of fatigue.  

The medical evidence does not demonstrate a disability 
picture reflective of moderate impairment involving the 
veteran's left calf, Muscle Group XI, as would be required 
for a 10 percent rating under Code 5311.  Accordingly, the 
Board concludes that a higher rating is not warranted for the 
veteran's left calf shell fragment wound residuals on the 
basis of muscle damage.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56, 
4.73, and Code 5311.  

In regard to any limited motion or functional equivalent of 
limited motion due to pain, the Board again notes that there 
is no medical evidence that he has motion that is actually or 
functionally limited at all.  The examination reports have 
all shown that the wound to the left calf is completely 
asymptomatic.  

In regard to scarring, the Board reiterates that, under 38 
C.F.R. § 4.118, Code 7804, a 10 percent rating is warranted 
for superficial scars which are tender and painful on 
objective demonstration.  A 10 percent evaluation is also 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. § 4.118, Code 7803.  Other 
scars may be evaluated on the basis of limitation of function 
of the part involved.  38 C.F.R. § 4.118, Code 7805.  Also, 
the Board reiterates that the regulatory provisions 
containing the criteria for rating skin were changed, 
effective on August 30, 2002.  See 67 Fed.Reg. 49590 (2002).  
However, given the scar at issue and its measurement in this 
case, the criteria for evaluating the veteran's service-
connected disability is not significantly changed by the 
amendments to the regulations.  

The Board finds that, unlike the scarring around the left 
scapula wound, there is no medical evidence of a tender or 
painful scar of the left calf.  In fact, there is no medical 
evidence of any manifestations of this scar, which was not 
able to be visualized on a September 1994 VA examination and 
was described as a two centimeter linear scar on the October 
1999 VA examination.  Indeed, as noted on the latter 
examination, the veteran was not bothered by his wound in any 
way.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for a compensable rating for the 
service-connected residuals of a shell fragment wound to the 
left calf.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Hearing Loss

As noted, hereinabove, disability evaluations are determined 
by the application of a schedule of ratings that is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The regulations pertaining to evaluating 
hearing loss were revised effective June 10, 1999.  See 64 
Fed.Reg. 25202 (1999).  However, given the audiometric 
findings in the veteran's case, his service-connected 
bilateral hearing loss is rated by the same method under both 
the old and new regulations.  See 38 C.F.R. § 4.85 (1999 and 
2002), § 4.86 (2002).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The veteran's service-connected bilateral hearing loss is 
currently rated as noncompensable for the period prior to 
October 20, 1999, and 10 percent disabling as of October 20, 
1999, under 38 C.F.R. § 4.85, Diagnostic Code 6100.  He 
contends that higher ratings are warranted.  

A review of the record shows that the veteran underwent a VA 
examination in September 1994.  An audiometric examination 
revealed the following pure tone thresholds, in decibels, at 
1000, 2000, 3000, and 4000 Hertz:  15, 25, 40, and 40, for an 
average of 30 in the right ear; and 15, 30, 40, and 35, for 
an average of 30 in the left ear.  Speech recognition was 96 
percent in the right ear and 92 percent in the left.  These 
audiometric findings reflect level I auditory acuity in both 
ears.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  

VA outpatient records show that the veteran was seen for 
hearing difficulties in January 1998.  An audiometric 
examination revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  40, 45, 50, 
and 65, for an average of 50 in the right ear; and 40, 45, 
55, and 50, for an average of 48 in the left ear.  It appears 
that speech recognition was 100 percent in the right ear and 
88 percent in the left.  These audiometric findings reflect 
level I auditory acuity in the right ear and level II 
auditory acuity in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  These numeric designations in combination correspond to 
a noncompensable rating.  See 38 C.F.R. § 4.85, Table VII, 
Code 6100.  

In September 1998, another VA examination was conducted.  An 
audiometric examination revealed the following pure tone 
thresholds, in decibels, at 1000, 2000, 3000, and 4000 Hertz:  
40, 50, 60, and 70, for an average of 55 in the right ear; 
and 45, 50, 55, and 65, for an average of 54 in the left ear.  
Speech recognition was 92 percent, bilaterally.  These 
audiometric findings reflect level I auditory acuity in both 
ears.  See 38 C.F.R. § 4.85, Table VI.  These numeric 
designations in combination correspond to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  

On November 17, 1999, another VA examination was conducted.  
It was noted that the veteran had been wearing VA hearing 
aids for the last year and a half.  An audiometric 
examination revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  45, 50, 60, 
and 70, for an average of 56 in the right ear; and 45, 50, 
60, and 65, for an average of 55 in the left ear.  Speech 
recognition was 74 percent in the right ear and 80 percent in 
the left.  These audiometric findings reflect level V 
auditory acuity in the right ear and level IV auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI.  These 
numeric designations in combination correspond to a 10 
percent rating.  See 38 C.F.R. § 4.85, Table VII, Code 6100.  

It is noted that the fact that the veteran may wear hearing 
aids does not affect his rating, as the rating schedule makes 
a proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86 (1998), § 4.85(a) (2002).  

The assignment of a disability rating for hearing impairment 
is derived from a mechanical application of the rating 
schedule to the specific numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann, supra.  
In the instant case, the application of the rating schedule 
to the test results clearly demonstrates that the veteran's 
bilateral hearing loss was at a noncompensable level until 
the November 17, 1999 VA audiometric examination.  Further, 
at that time, the evidence showed entitlement to no more than 
a 10 percent rating.  

Inasmuch as the RO assigned an effective date of October 20, 
1999, the Board concludes that the preponderance of the 
evidence is against the claim for a compensable rating prior 
to October 20, 1999, and that the preponderance of the 
evidence is against the claim for a rating in excess of 10 
percent as of October 20, 1999.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for the service-connected residuals of a 
shell fragment wound to the lower margin of the left scapula 
is denied.  

A compensable rating for the service-connected residuals of a 
shell fragment wound to the left calf is denied.  

A compensable rating for the service-connected hearing loss 
prior to October 20, 1999, is denied.  

An increased rating, in excess of 10 percent, for the 
service-connected hearing loss for the period beginning on 
October 20, 1999, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

